NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1751-16T2

B.H.M.,

          Plaintiff-Respondent,

v.

L.E.P.-M.,

     Defendant-Appellant.
___________________________

                    Argued January 16, 2019 – Decided February 20, 2019

                    Before Judges Alvarez and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Monmouth County,
                    Docket No. FM-13-0363-12.

                    Andrew M. Shaw argued the cause for appellant (The
                    DeTommaso Law Group, LLC, attorneys; Andrew M.
                    Shaw and Michael J. DeTommaso, on the briefs).

                    John F. DeBartolo argued the cause for respondent
                    (Atkinson & DeBartolo, PC, attorneys; John F.
                    DeBartolo, on the brief).

PER CURIAM
        Defendant L.E.P-M.1 appeals from a November 18, 2016 judgment of

divorce following a lengthy trial. She challenges the trial judge's findings

regarding custody, alimony, child support, equitable distribution, counsel fees,

and credibility. We affirm in all respects, but reverse and remand specific

aspects of the alimony and child support determination for further consideration.

        The following facts are taken from the record. The parties were married

in 2000. Two children were born of the marriage in 2004 and 2006, respectively.

The older child was diagnosed with Asperger's syndrome and the younger child

suffers from asthma.

        Before the marriage, defendant earned approximately $35,000 as an office

manager. She also worked as a cosmetician specializing in aiding injured and

disfigured individuals. Her work was featured in numerous magazine articles.

Defendant also owned patents and had authored a chapter in a plastic surgery

textbook published in 2000.         In 2008, she earned a bachelor's degree in

psychology from Rutgers University.

        Plaintiff B.H.M. possessed a master's degree in computer science and was

employed as a software engineer, earning $125,000 in 2001. In 2008 and 2010,

he received 500,000 and 406,000 stock options, respectively, from his employer


1
    We use initials to protect the confidentiality of the parties and their children.
                                                                              A-1751-16T2
                                           2
valued at one cent per share. In 2012, post-complaint, he received 593,750

options also valued at one cent per share. The value of the options remained the

same at trial.

      In August 2011, defendant claimed plaintiff assaulted her and she

obtained a temporary restraining order (TRO), which was later dismissed.

Plaintiff vacated the marital residence and lived with his mother. On August 22,

2011, he filed a complaint for divorce and an order to show cause seeking,

among other relief, joint legal and physical custody of the children. On August

26, 2011, the court entered a pendente lite consent order, which required plaintiff

to pay for certain expenses and pay support to defendant and the children. The

parties' consent order also awarded them shared parenting time. Specifically,

defendant was designated parent of primary residence (PPR) and enjoyed

exclusive use of the marital residence. Plaintiff had the children two evenings

per week and every other weekend.

      In December 2011, defendant filed a motion to modify the consent order

and requested sole legal and physical custody of the children, more than double

the amount of pendente lite support, and a custody evaluation. Defendant's

requests were denied.




                                                                           A-1751-16T2
                                        3
      The parties' motion practice continued in 2012. Relevant to this appeal,

defendant renewed her request for a custody evaluation. The motion judge

denied her request, and instead ordered a custody neutral assessment (CNA) and

custody mediation.

      In July 2012, defendant contacted the Division of Child Protection and

Permanency (Division) and claimed plaintiff had not provided sufficient funds

for the children's allergy medications. Plaintiff informed the Division he had

provided the funds to defendant and she used them to purchase oxycodone.

Defendant had been prescribed the drug as a result of ankle surgery she had in

2012. However, the Division's investigation established that more than one

physician prescribed oxycodone for defendant and she had filled the

prescriptions at various pharmacies. A Division caseworker who visited the

marital residence discovered butcher paper covering the windows, which

defendant claimed she had installed for privacy. The Division also learned

defendant had self-medicated the youngest child's asthma with an oral steroid.

The children's allergist informed the Division that defendant historically did not

follow doctor's instructions, but relied on her own intuition regarding the

children's medications. She also spoke badly of plaintiff in front of the children,




                                                                           A-1751-16T2
                                        4
"flies off the handle all the time," "screams at my staff," and kept a cat even

though the children were allergic to it.

      In September 2012, the children began attending public school because

the parties could no longer afford private school. The children received good

grades in public school, but had many absences. Defendant testified they were

not really learning and did not deserve their grades.

      In October 2012, Superstorm Sandy damaged the former marital

residence. Defendant filed a claim with FEMA, administered in conjunction

with the New Jersey Department of Community Affairs Reconstruction,

Rehabilitation, Elevation and Mitigation program. The claim contradicted a

statement defendant made in December 2012 to the New Jersey Senate Budget

and Appropriations Committee, in which she asserted the home had suffered

minimal damage from Sandy. Defendant applied as a low-to-moderate income

family and claimed a yearly household income of $16,500, which represented

the support she received from plaintiff. Plaintiff refused to sign the grant

application because he believed the insurance proceeds were sufficient to repair

the damage. Also, the parties' income exceeded the eligibility limits for a FEMA

grant. The parties' insurance eventually paid $13,069.64, which nearly equated

a repair estimate for the damage.


                                                                        A-1751-16T2
                                           5
      Defendant filed another motion for increased support, which was denied.

The motion judge concluded:

            defendant has not provided any rational basis
            whatsoever for relief, and [] she has not been candid
            with the [c]ourt.     Defendant's [case information
            statement] shows credit card debt in excess of $39,000,
            [and] monthly expenses in excess of $10,000 . . . .
            Clearly, defendant has failed to come to grips with the
            reality that both parties are debt-ridden and their
            financial circumstances must change.

      Meanwhile, the Division's investigation had turned into litigation, and the

judge handling that matter ordered defendant to undergo a psychological

evaluation. In January 2013, defendant contacted police and claimed plaintiff

hit her with the car door.

      Plaintiff filed an order to show cause seeking sole legal and physical

custody of the children because defendant was not following the allergist's

orders, stopped giving the children their allergy medication, and permitted them

to sleep with the cat. Plaintiff also claimed the children had excessive absences

from school while in defendant's care and expressed concerns of her prescription

drug abuse. Plaintiff's motion attached Division reports confirming his claims.

      On January 11, 2013, the motion judge filed an order granting plaintiff

sole custody of the children and supervised parenting time for defendant.



                                                                         A-1751-16T2
                                       6
Defendant filed a custody related order to show cause seven days later, which

was denied.

      Dr. Mark Singer, Ed.D. performed a psychological evaluation of

defendant on behalf of the Division and issued a report in February 2013. Singer

concluded the parties had a highly conflictual relationship, but found defendant

was sensitive to the children's needs, had a clear understanding of the role of

parent and child, and valued the children's empowerment. Singer diagnosed

defendant with histrionic personality disorder with obsessive compulsive

features. Singer's report stated: "This report is intended to be use[d] only for

the stated purposes and not intended to be used as a custody evaluation ."

      Nonetheless, defendant attached Singer's report to her certification in

opposition to plaintiff's order to show cause seeking custody. Her certification

also referred to the caseworker's report. An initial hearing occurred and the

court granted defendant three visits per week with the children. The matter was

then set down for a trial of the custody issue. The parties appeared for trial on

April 3, 2013, but instead entered into a consent order agreeing to shared, equal

custody, and other relief, which continued unchanged throughout the remaining

five years of the litigation and through the trial. The Division terminated its

litigation in June 2013.


                                                                         A-1751-16T2
                                       7
      In July 2013, defendant filed for Chapter 7 bankruptcy. The bankruptcy

resulted in a discharge of: $65,000 in legal fees defendant owed to three

attorneys; and credit card debt, including more than $30,000 owed to American

Express, $13,705 to Chase, and $7285 to Citibank. Plaintiff retained counsel

and participated in the bankruptcy proceedings in order to protect the marital

residence from liquidation by the trustee. He paid his counsel $5429.53 for these

services.

      Throughout 2014, defendant continued to exhibit erratic behavior with

regard to the children. She engaged in a conflict with their therapist and

ultimately terminated therapy.     She assaulted the younger child during a

pediatric visit causing the pediatrician to expel the family from the practice. She

threatened to notify the Division if plaintiff did not take the older child to the

doctor for a cold. Defendant traveled to plaintiff's home with the police to

compel him to fill a prescription for the child's antibiotics. During a doctor's

visit with the older child's ophthalmologist, defendant asked plaintiff to explain

to the children why he broke up the family. Defendant told plaintiff "I'm going

to be suing you . . . we're going to be litigating until the end of your life ." A

physical altercation ensued. Defendant claimed plaintiff assaulted her, which




                                                                           A-1751-16T2
                                        8
led police to arrest plaintiff. Defendant filed a criminal complaint and both

parties obtained TROs, which were later dismissed.

      The parties continued to communicate regarding their daughter's glasses.

Plaintiff asked defendant to fill the prescription and stated he would reimburse

her up to $125. Defendant responded with a series of emails, including the

following:

             [Y]ou are mentally delusional . . .

                   ....

                   . . . You caused irreparable harm to me and the
             children through your continued abuse and
             psychopathology.

                   You are a sick man . . . .

                   . . . [S]top your campaign of hate and harm
             against me and the kids, and start thinking about how
             to survive the imminent collapse of the dollar which
             will cause civil upheaval and martial law.

                   . . . Stop and think what you will do when the
             government puts an RIF chip in everyone and our new
             currency is located in this chip. If you don’t cooperate
             they turn your chip off and you have no money.

                    ....

                    . . . You have forced us into total financial
             destitution.



                                                                        A-1751-16T2
                                         9
      Defendant filled the eyeglass prescription herself and ignored plaintiff's

requests that she give him proof of the expenditure in order to reimburse her. In

response to one such request by plaintiff, defendant stated the following:

            Get professional help before you destroy these children.
            You cannot handle co-parenting or any parenting.
            Money is only God to those who practice service to self.
            It corrupts as it has corrupted you.

            Earth is changing. It is going into [Fifth dimension]
            which represents a positive timeline of ["]unity
            consciousness["] or service to others. Those stuck on
            the wheel of karma don't go. They stay on [third
            dimension] earth and live out what they created. Those
            are service to self or negative timeline.

Defendant sent plaintiff several more emails in this vein, all of which were

admitted into evidence.

      The CNA commenced in February 2015. In her CNA questionnaire,

defendant wrote "irreparable harm [was] caused to my children[] and myself that

is unconscionable, by the vindictive and criminal behavior of their [f]ather."

She told the CNA evaluator plaintiff was autistic and an incompetent parent. At

trial, the evaluator testified: defendant's thoughts were disjointed, she was

focused on medical issues and believed plaintiff was not taking care of the

children's medical needs, and her emails to plaintiff "reveal[ed] a troubling

pattern of paranoid and delusional thinking."      The evaluator met with the


                                                                         A-1751-16T2
                                      10
children and noted they had substantial knowledge of the parties' dispute and

were "coached," because their answers to questions mirrored defendant's

statements.

      He concluded the following: the marriage was volatile and chaotic;

defendant estranged the children from plaintiff; the children had a skewed

allegiance to their mother, who failed to insulate them from her negative feelings

about their father; defendant expressed significant concerns about the children's

health, but did not follow medical advice; her emails contained a "troubling

pattern of paranoid and delusional" thinking; and the children discussed plaintiff

with "derision and contempt" and in "inappropriate and disrespectful" terms.

      The evaluator expressed concerns about defendant's "stability to parent

effectively," given her "delusional thought content," her "Munchausen's-like

preoccupation with [the children's] medically complex issues," and her failure

to adhere to the children's medical regimens.         He recommended shared

parenting, the appointment of a parenting coordinator, and a parenting schedule

with minimal transfers between the parties' homes.

      Defendant's erratic conduct continued during the trial, which commenced

in February 2016. The children were visiting with plaintiff at his mother's home




                                                                          A-1751-16T2
                                       11
for Easter when defendant contacted police and claimed plaintiff was abusing

the older daughter. Police responded and determined there was no abuse.

         In May 2016, the trial judge relieved defendant's counsel, her seventh

attorney, because she claimed he had assaulted her in the courthouse. Defendant

represented herself for the remainder of the trial. The judge surmised she

accused her attorney of assault in order to represent herself in order to provide

"unfiltered" testimony to the court. The trial transcripts confirm the judge's

impressions.      Defendant's presentation was disorganized and unnecessarily

prolonged the trial. Defendant interrupted testimony, sought to adduce evidence

which had either not been provided in discovery or was irrelevant, and failed to

comply with evidence and court rules.

         Defendant adduced a CIS dated September 28, 2011, nearest the date of

the complaint, which had not been updated and contained errors. Defendant

characterized the parties' standard of living as "upper middle class" because they

lived in a home with a view of the ocean.

         Defendant requested the court designate her as the PPR, and for plaintiff

to have parenting time two evenings per week and every other weekend. She

requested $434 per week for child support and $300 per week alimony for twenty

years.


                                                                          A-1751-16T2
                                        12
      At the time of trial, defendant was forty-seven years of age and enrolled

in the master's in public policy program at Monmouth University. She testified

she was a homemaker and had been absent from the job market for sixteen years.

She stated her plan was to turn the former marital residence into a bed and

breakfast over a period of ten years. Defendant also claimed she was interested

in pursuing a career in academia and worked as an unpaid intern for the

ambassador of the Global Mission of Peace.

      Plaintiff was fifty-two at the time of trial. He presented an up-to-date CIS

and testified his salary was $150,800 per year. He described the marital and

non-marital assets and liabilities in detail, and explained the relief he sought

from the court. He testified he had been granted one million stock options,

740,234 of which were vested as of October 2014. Plaintiff requested the court

order a shared parenting time plan in accordance with the CNA.

      Early in the trial, defendant alleged the former marital residence was

dangerous because of mold infestation. She urged the trial judge to contact the

Division to inquire as to the issue. The trial judge obliged and learned the mold

issue had been resolved.     The Division also informed the judge it had no

concerns regarding either party's ability to parent the children.




                                                                          A-1751-16T2
                                       13
      On November 18, 2016, the judge entered a dual judgment of divorce and

attached a written opinion totaling 188 pages, addressing custody and parenting

time, alimony, child support, equitable distribution, and counsel fees. The judge

found plaintiff's testimony credible, especially as it related to defendant's

conduct during the divorce. She found defendant not credible. This appeal

followed.

                                        I.

            [F]indings by a trial court are binding on appeal when
            supported by adequate, substantial, credible evidence.
            Cesare v. Cesare, 154 N.J. 394, 411-12 (1998). We
            defer to the credibility determinations made by the trial
            court because the trial judge "hears the case, sees and
            observes the witnesses, and hears them testify,"
            affording it "a better perspective than a reviewing court
            in evaluating the veracity of a witness." Id. at 412
            (citing Pascale v. Pascale, 113 N.J. 20, 33 (1988)).

                   If the trial court's conclusions are supported by
            the evidence, we are inclined to accept them. Ibid. We
            do "not disturb the 'factual findings and legal
            conclusions of the trial judge unless . . . convinced that
            they are so manifestly unsupported by or inconsistent
            with the competent, relevant and reasonably credible
            evidence as to offend the interests of justice.'" Ibid.
            (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of
            Am., 65 N.J. 474, 484 (1974)). "Only when the trial
            court's conclusions are so 'clearly mistaken' or 'wide of
            the mark'" should we interfere to "ensure that there is
            not a denial of justice." N.J. Div. of Youth & Family
            Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J.


                                                                         A-1751-16T2
                                       14
            Div. of Youth & Family Servs. v. G.L., 191 N.J. 596,
            605 (2007)).

            [Gnall v. Gnall, 222 N.J. 414, 428 (2015).]

      "Appellate courts accord particular deference to the Family Part because

of its 'special jurisdiction and expertise' in family matters." Harte v. Hand, 433
N.J. Super. 457, 461 (App. Div. 2013) (quoting Cesare, 154 N.J. at 412).

However, "[t]his court does not accord the same deference to a trial judge's legal

determinations." Ricci v. Ricci, 448 N.J. Super. 546, 565 (App. Div. 2017)

(citing Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013)). Rather, "all

legal issues are reviewed de novo." Ibid.

      Defendant challenges the judgment in virtually every respect. We address

the arguments warranting a discussion below.

                                       A.

      Defendant contests the trial judge's custody determination. She argues:

the judge relied upon Division records, reports, and conversations with

caseworkers outside of the record, which were hearsay; the CNA evaluation was

a net opinion; the award of joint legal custody was erroneous because the trial

judge found the parties had an inability to communicate and agree on matters

related to the children; the custody determination was unduly influenced by the

parties' pendente lite consent order, which she asserts was engendered by a

                                                                          A-1751-16T2
                                       15
frivolous order to show cause filed by plaintiff; and a guardian ad litem should

not have been appointed without notice to the parties and an opportunity to be

heard.

      The Legislature has declared it public policy that children have access to

both parents, and parents share the rights and responsibilities of child rearing.

N.J.S.A. 9:2-4. Where parents disagree on custody and parenting time, the court

is charged with determining the best interests of the child, specifically, by

considering the factors set forth in N.J.S.A. 9:2-4(c) in making a custody and

parenting time award. The court's primary consideration is the best interests of

the child, which include the child's safety, happiness, and physical, mental, and

moral welfare.    Kinsella v. Kinsella, 150 N.J. 276, 317 (1997); Faucett v.

Vasquez, 411 N.J. Super. 108, 118 (App. Div. 2009). Because Family Part

judges are often called upon to make difficult and sensitive decisions, their

determinations are entitled to deference given their familiarity with the details

of the case. Hand v. Hand, 391 N.J. Super. 102, 111 (App. Div. 2007).

      Here, the trial judge ordered an equal shared parenting and custody

arrangement.     She relied upon the parties' testimony, including plaintiff's

support of such an arrangement and the CNA.            Additionally, the judge

considered the statutory factors, and found: the parties had a dysfunctional and


                                                                         A-1751-16T2
                                      16
highly conflictual relationship and were not able to communicate, largely

because of defendant's behavior; defendant was hostile, angry, abusive, and

erratic; with respect to multiple incidents at doctors' offices, defendant resorted

to violence because she believed she was always correct; plaintiff was more

willing to afford parenting time to defendant; defendant disparaged plaintiff to

the children; minimizing the transfers between the parties' homes would be best

for the children; plaintiff's reluctance to be alone in a room with defendant, or

to speak to her, was due to defendant's erratic, angry, violent outbursts; and

plaintiff was able to provide a stable home environment.          The judge also

considered the special needs of the child with Asperger's.

      Additionally, the judge made extensive and detailed findings that

defendant was "incredible, unbelievable and untruthful." The judge attributed

this to defendant's "mental health, a personality disorder, PTSD, and desire to

seek revenge against plaintiff for having deigned to [seek] . . . sole legal and

physical [custody] of the parties' two children" when he filed an order to show

cause pendente lite.

      We reject defendant's challenges to the custody determination.              A

pendente lite order was entered by a different judge, in which defendant was

ordered to remove the cat. Moreover, there was testimony on this issue at trial.


                                                                           A-1751-16T2
                                       17
Therefore, this aspect of the judge's findings were a part of the record.

Furthermore, although the Division's records were not a part of the trial record,

the trial judge contacted the Division at defendant's behest regarding her

complaint of mold in the former marital home and to determine whether the

living conditions there were satisfactory. The information the judge received

from the Division did not prejudice defendant because the Division advised it

had no concerns regarding either party's parenting ability.

      Defendant did not object to the trial judge's consideration of the Division's

expert report and her counsel utilized the document for cross-examination of the

CNA evaluator. "A party who consents to, acquiesces in, or encourages an error

cannot use that error as the basis for an objection on appeal."        Spedick v.

Murphy, 266 N.J. Super. 573, 593 (App. Div. 1993) (citing State v. Harper, 128
N.J. Super. 270, 276-77 (App. Div. 1974)).

      The CNA was not a net opinion because the evaluator relied on more than

the Division's expert report. Indeed, the evaluator's credentials and expertise

were not challenged. He conducted his own investigation before issuing his

report, namely, consulting collateral sources, and interviewing the children and

both parties. As we noted, the Division's expert report was evidential. The




                                                                           A-1751-16T2
                                       18
evaluator's report explained the evaluative process and the conclusions drawn

from it.

            A net opinion is "a bare conclusion unsupported by
            factual evidence." Creanga v. Jardal, 185 N.J. 345, 360
            (2005). To avoid a net opinion, the expert must "'give
            the why and wherefore' that supports the opinion."
            [Townsend v. Pierre, 221 N.J. 36, 54 (2015)] (quoting
            Borough of Saddle River v. 66 E. Allendale, LLC, 216
N.J. 115, 144 (2013)).

                  Experts are required to "be able to identify the
            factual bases for their conclusions, explain their
            methodology, and demonstrate that both the factual
            bases and the methodology are reliable." [Townsend,
            221 N.J.] at 55 (quoting Landrigan v. Celotex Corp.,
            127 N.J. 404, 417 (1992)). The net opinion rule is a
            "prohibition against speculative testimony." [Harte,
433 N.J. Super. at 465] (quoting Grzanka v. Pfeifer, 301
N.J. Super. 563, 580 (App. Div. 1997)).

            [Ehrlich v. Sorokin, 451 N.J. Super. 119, 134 (App.
            Div. 2017).]

Neither the CNA nor the evaluator's testimony fit this description.

      The trial judge expressed concerns regarding the parties' ability to co-

parent and also addressed defendant's claims regarding the order to show cause

plaintiff had filed for custody. The judge's concerns regarding communication

emanated from defendant's conduct. Indeed, the judge found the parties had a

"limited ability to agree, communicate or cooperate on anything" because

defendant was "unreasonable" and tried to "get her way" by becoming "hostile

                                                                       A-1751-16T2
                                      19
and angry" and took "no responsibility for her behavior[.]" The judge also cited

defendant's insistence the order to show cause was evidence of bad faith as

evidence of her inability to let go of her anger. As we noted, the decision to

grant the order to show cause was borne of concern defendant could be abusing

prescription drugs and not meeting the children's medical needs. Thus, the order

to show cause could not be characterized as frivolous.

      Given the totality of the circumstances, we fail to see how defendant could

have achieved a better result custody-wise. The record clearly supports the

judge's decision to appoint a guardian ad litem and the custody determination as

a whole, and we will not disturb it.

                                        B.

      Regarding the alimony determination, defendant argues the trial judge:

failed to include income from plaintiff's receipt of the stock options in

determining his ability to pay; incorrectly imputed income to defendant and

failed to account for the costs of child care necessary for her to obtain full-time

employment; artificially adjusted the marital lifestyle downward; incorrectly

calculated defendant's tax rate; incorrectly analyzed her CIS; and did not

allocate the surplus in plaintiff's income to meet her needs.




                                                                           A-1751-16T2
                                       20
      Courts may award alimony "as the circumstances of the parties and the

nature of the case shall render fit, reasonable and just[.]" N.J.S.A. 2A:34-23. In

a review of an alimony award, we defer to the trial judge's findings. Overbay v.

Overbay, 376 N.J. Super. 99, 106 (App. Div. 2005). We will not overturn an

alimony award unless we find

            the trial court clearly abused its discretion or failed to
            consider all of the controlling legal principles, or we
            must otherwise be satisfied that the findings were
            mistaken or that the determination could not reasonably
            have been reached on sufficient credible evidence
            present in the record after considering all of the proofs
            as a whole.

            [Gonzalez-Posse v. Ricciardulli, 410 N.J. Super. 340,
            354 (App. Div. 2009) (citing Rolnick v. Rolnick, 262
N.J. Super. 343, 360 (App. Div. 1993)).]

      However, "failure to consider all of the controlling legal principles

requires a remand." Ibid. (quoting Boardman v. Boardman, 314 N.J. Super. 340,

345 (App. Div. 1998)). "An alimony award that lacks consideration of the

factors set forth in N.J.S.A. 2A:34-23(b) is inadequate[.]" Crews v. Crews, 164
N.J. 11, 26 (2000).

      Here, the trial judge considered the statutory factors and awarded

defendant limited duration alimony of $600 per week payable for six years

following the sale of the marital residence. The duration of alimony awarded


                                                                          A-1751-16T2
                                       21
considered the period of pendente lite support, which lasted five years and three

months. The judge also imputed income of $32,000 per year to defendant and

utilized a seven percent tax rate for defendant to determine the alimony sum.

      We reject defendant's claim the income from the stock options should have

been considered as part of the alimony award. Although income from assets is

a statutory consideration, N.J.S.A. 2A:34-23(b)(10) and (11), the options

plaintiff acquired were worth one penny each and did not increase in value.

      We reject defendant's claims regarding the income imputation.

"Imputation of income is a discretionary matter not capable of precise or exact

determination[,] but rather require[es] a trial judge to realistically appraise

capacity to earn and job availability." Elrom v. Elrom, 439 N.J. Super. 424, 434

(App. Div. 2015) (alterations in original) (quoting Gnall, 432 N.J. Super. at

158). In Elrom, we noted the authority to impute income

            is incorporated in the New Jersey Child Support
            Guidelines (Guidelines).     See R. 5:6A (adopting
            Guidelines set forth in Appendix IX-A to the Court
            Rules). The Guidelines state:

                        [i]f the court finds that either parent
                  is, without just cause, voluntarily
                  underemployed or unemployed, it shall
                  impute income to that parent according to
                  the following priorities:



                                                                         A-1751-16T2
                                      22
                       a. impute income based
                 on potential employment and
                 earning capacity using the
                 parent's     work      history,
                 occupational qualifications,
                 educational background, and
                 prevailing job opportunities in
                 the region. The court may
                 impute income based on the
                 parent's former income at that
                 person's usual or former
                 occupation or the average
                 earnings for that occupation as
                 reported by the New Jersey
                 Department        of     Labor
                 (NJDOL);

                       b. if potential earnings
                 cannot be determined, impute
                 income based on the parent's
                 most recent wage or benefit
                 record[.]

     [Id. at 435 (first alteration in original) (quoting Child
     Support Guidelines, Pressler & Verniero, Current N.J.
     Court Rules, comment 12 on Appendix IX-A to R. 5:6A
     at 2635 (2015)).]

Furthermore,

     [c]onsiderations involving children must be weighed
     when imputing income. . . . [T]he Guidelines discuss
     the need to account for young children's needs when
     imputing income to [a] parent . . . stating:

                 In determining whether income
           should be imputed to a parent and the
           amount of such income, the court should

                                                                 A-1751-16T2
                               23
                  consider: (1) what the employment status
                  and earning capacity of that parent would
                  have been if the family had remained intact
                  or would have formed, (2) the reason and
                  intent for the voluntary underemployment
                  or unemployment, (3) the availability of
                  other assets that may be used to pay
                  support, and (4) the ages of any children in
                  the parent's household and child-care
                  alternatives. . . . When imputing income to
                  a parent who is caring for young children,
                  the parent's income share of child-care
                  costs necessary to allow that person to
                  work outside the home shall be deducted
                  from the imputed income.

                  [Pressler & Verniero, comment 12 on Appendix
                  IX-A to R. 5:6A at 2635.]

                   On this issue, the Supreme Court has "noted that
            '[t]he key to both the [G]uidelines and the statutory
            factors is flexibility and the best interest of children.'"
            The importance of addressing a child's needs because
            of health or tender years may dictate the proximity of
            parental employment.

            [Id. at 439-40 (last three alterations in original)
            (citations omitted).]

This imputation rubric applies equally to alimony. Id. at 435-36.

      The record amply supports the income imputation. Defendant's earning

history demonstrated she earned approximately $35,000 per year in 1998 and

1999, as a cosmetologist. Also, in light of the college education defendant

already possessed, and her enrollment in Monmouth University, the judge

                                                                          A-1751-16T2
                                       24
considered the United States Bureau of Labor Statistics median wage for a

college graduate with a bachelor's of arts degree, which was $59,124 per year.

However, exercising her discretion, and considering defendant's absence from

the labor market, the judge imputed an income of half the amount, a figure less

than what defendant previously earned. Moreover, the judge noted defendant

could return to work on a full-time basis because both children attended school

during the day. For these reasons, we are satisfied the income imputation was

based on the credible evidence in the record.

      Defendant argues that the court erred in downwardly adjusting the marital

lifestyle from the actual sums expended during the marriage. The standard of

living during the marriage serves as the "touchstone" for alimony. Crews, 164
N.J. at 16. Whenever possible, the alimony award should be set at an amount

that will "enable each party to live a lifestyle 'reasonably comparable' to the

marital standard of living." Id. at 26 (citing N.J.S.A. 2A:34-23(b)(4)).

      In Hughes v. Hughes, 311 N.J. Super. 15, 34 (App. Div. 1998), we

reversed a trial court's finding which artificially lowered a family's standard of

living to exclude the portion of the lifestyle financed by debt. We stated:

            As to the question of the standard set during the
            marriage, the judge distinguished between the standard
            at which the parties actually lived and that which he
            determined they should have lived, what he called the

                                                                           A-1751-16T2
                                       25
            "real" standard of living, without resort to excessive
            borrowing. The judge here confused two concepts. The
            standard of living during the marriage is the way the
            couple actually lived, whether they resorted to
            borrowing and parental support, or if they limited
            themselves to their earned income.

            [Ibid.]

      Here, the judge noted the joint marital lifestyle, expressed on a monthly

basis in each party's CIS, namely, $12,004 for plaintiff and $13,564 for

defendant. However, the judge's decision "adjusted" the expenses. In analyzing

plaintiff's representation of the joint marital lifestyle, the judge reduced the

schedule C expenses listed as "other" by $1518 and concluded "these expenses

are unexplained; rider is not attached[.]" Thus, the judge concluded the joint

marital expenses were $10,486 per month and the monthly deficit, based on

plaintiff's net income of $9100 per month, was $1386.

      Defendant's CIS projected a joint marital budget of $13,564 per month.

The trial judge adjusted defendant's schedule A budget upwards because it

understated the mortgage. The judge deducted $969 from defendant's schedule

C budget for various items and stated "[t]he [c]ourt [finds] these expenses to be

excessive[.]" Thus, the judge concluded the joint marital lifestyle pursuant to

the defendant's CIS was $12,595 per month.

      The judge concluded:

                                                                         A-1751-16T2
                                      26
            Based on the above analysis, the parties were living
            above their means since plaintiff was the only party
            working and both parties agree that the joint marital
            lifestyle exceeded $12,000[] net per month. After this
            [c]ourt adjusted both parties' expenses downward, their
            joint marital lifestyle expenses remain at least
            $10,500[], which exceeded plaintiff's net monthly
            income of approximately $9100[] per month by at least
            $1400[], and even more so if this [c]ourt were to
            accredit defendant's CIS. This [c]ourt, however, does
            not accredit defendant's CIS as it is excessive. But the
            point remains, the parties' expenses exceeded plaintiff's
            income.

The judge concluded "[t]he standard of living established by the parties was

approximately $11,000[] per month[.]"

      Pursuant to Hughes, we agree with defendant the judge could not "adjust"

the marital lifestyle on account of its excesses. However, considering the judge's

conclusion that defendant lacked credibility altogether, this error was harmless

and not "clearly capable of producing an unjust result." R. 2:10-2. The judge

clearly based the finding of the marital standard of living on plaintiff's CIS,

which she found credible. The adjustments she made to his projection of the

lifestyle were not on account of excess, but for a lack of evidence to corroborate

a segment of the schedule C expenses. For these reasons the judge's findings

regarding lifestyle were not reversible error.




                                                                          A-1751-16T2
                                       27
        Defendant argues the trial judge's alimony determination utilized the

incorrect tax rate. Specifically, the judge used a seven percent tax rate, which

defendant asserts yielded a higher net income than the sum she would realize if

her actual tax rate had been applied. We agree.

        The trial judge did not explain how she derived the seven percent tax rate,

and we can find no support for its use in the record. Moreover, the tax rate

utilized in the child support guidelines projected defendant's tax rate to be

fourteen percent. For these reasons, we are constrained to remand this aspect of

the alimony determination for further consideration by the trial judge.

        Defendant also argues the judge also did not explain how she determined

a housing expense of $2000 per month for each party. The judge's decision

allotted each party this sum as a shelter expense, but gave no reasons for doing

so, and the record lacked evidence to support the expense. For these reasons,

we remand this aspect of the alimony determination for further findings. R. 1:7-

4(a).

        Defendant argues the trial judge's analysis of her needs was erroneous.

She argues the judge's deduction of certain expenses for her car, vacations,

professional, educational, food, and household supplies was reversible error.

We are unpersuaded.


                                                                           A-1751-16T2
                                        28
      As we noted, defendant failed to file an updated CIS. Moreover, the judge

noted her CIS was incomplete. Defendant's CIS asserted her current needs were

$11,902 per month. This figure exceeded the joint marital lifestyle, and did not

include plaintiff's share of the expenses and the fact defendant did not have the

children for fifty percent of the time. The judge reduced defendant's budget to

$7534 per month, which exceeded her finding plaintiff's monthly needs were

$6656. The judge noted defendant's auto loan payment was overstated and the

schedule C expenses were adjusted because there was "no support . . . provided

to the [c]ourt." The judge reduced expenses for items on defendant's CIS that

were "excessive" and/or "no support" for them was provided. For these reasons,

the judge's findings were not an abuse of discretion.

      Defendant argues the court left plaintiff with a budgetary surplus of $1320

per month and did not explain why she did not allocate the sum between the

parties. We reject this argument because an alimony award does not mandate

an income equalization.     Moreover, the judge imposed the majority of the

responsibility for the children's extracurricular expenses and special classes for

the parties' elder daughter, including "Hippotherapy, social skills classes,

computer camp, and speech therapy," on plaintiff. Thus, we find no error in this

aspect of the judge's determination.


                                                                          A-1751-16T2
                                       29
                                        C.

      Defendant challenges the child support award and argues the judge's

guideline calculation included the wrong figure in the alimony line item and

incorrectly calculated the taxes. She argues the judgment's imposition of a

requirement that she submit the children's extracurricular expenses to plaintiff

for reimbursement, or otherwise waive a reimbursement, was tantamount to an

illegal waiver of child support.

      The judgment requires plaintiff to pay child support at a rate of thirty-nine

dollars per week, utilizing a shared parenting worksheet.         The guidelines

attributed alimony of $645 per week to defendant, where the judge had ordered

it payable at a rate of $600. The judge utilized a seven percent tax rate, as we

previously noted, in arriving at the $645 figure, reasoning she had to utilize a

greater figure to account for the taxability of alimony.

      The child support calculation was erroneous because the guidelines

consider taxes on income from all sources, including alimony and deduct taxes

in accordance with the recipient's total adjusted gross income. See Use of the

Child Support Guidelines, Pressler & Verniero, Current N.J. Court Rules,

Appendix IX-B to R. 5:6A, lines 1c, 2 and 2a, www.gannlaw.com (2018). For

these reasons, we reverse and remand the child support award for a recalculation.


                                                                           A-1751-16T2
                                       30
      Given the difficult history of this case and the adversarial nature of the

parties' interactions, we find no error in the trial judge's imposition of a system

to assure the reimbursement of the children's extracurricular activity expenses.

The reimbursement mechanism established by the judge incentivizes defendant

to cooperate with plaintiff by denying her a reimbursement if she fails to submit

receipts and proof of payment for the children's activities. This does not equate

with a child support waiver because plaintiff could continue to fund the

children's expense, and seek enforcement of defendant's share of the obligation

through the entry of a judgment or adjustment of alimony or child support in the

event she failed to cooperate. See Rule 5:3-7(b)(1), (2), and (8).

                                        D.

      Defendant challenges the equitable distribution award. She asserts: the

credit card debt was discharged in bankruptcy, therefore plaintiff should not

have been awarded equitable distribution to enable him to satisfy his

responsibility for the debt; the judge should have ordered an equitable

distribution of stock options awarded to plaintiff one year after the filing of the

complaint for divorce; the judge failed to consider her argument that plaintiff's

failure to apply for Hurricane Sandy funds to repair the former marital residence

was a form of dissipation; the judge erred when she determined defendant had


                                                                           A-1751-16T2
                                       31
dissipated the marital estate by sending money to her family; and the judge erred

by ordering the sale of the marital residence.

            "[T]he goal of equitable distribution . . . is to effect a
            fair and just division of marital [property]." Steneken
            v. Steneken, 183 N.J. 290, 299 (2005) (quoting
            Steneken v. Steneken, 367 N.J. Super. 427, 434 (App.
            Div. 2004)). After a trial judge identifies the marital
            assets and determines the value of each asset, the judge
            must decide "how such allocation can most equitably
            be made." Rothman v. Rothman, 65 N.J. 219, 232
            (1974). This demands more than simply "mechanical
            division[,]" it requires a "weighing of the many
            considerations and circumstances . . . presented in each
            case." Stout v. Stout, 155 N.J. Super. 196, 205 (App.
            Div. 1977), overruled on other grounds by Petersen v.
            Petersen, 85 N.J. 638, 643, n.2 (1981). This is because
            equitable distribution "reflects a public policy that is 'at
            least in part an acknowledgment that marriage is a
            shared enterprise, a joint undertaking, that in many
            ways [] is akin to a partnership.'" Thieme v. Aucoin-
            Thieme, 227 N.J. 269, 284 (2016) (quoting Smith v.
            Smith, 72 N.J. 350, 361 (1977) (quoting Rothman, 65
N.J. at 229)).

            However, an equitable distribution does not presume an
            equal distribution. See Rothman, 65 N.J. at 232 n.6.
            Rather, N.J.S.A. 2A:34-23.1, requires an equitable
            distribution be "designed to advance the policy of
            promoting equity and fair dealing between divorcing
            spouses." Barr v. Barr, 418 N.J. Super. 18, 45 (App.
            Div. 2011). This policy is best implemented by
            evaluating the facts and evidence associated with each
            asset.

            [M.G. v. S.M., __ N.J. Super. __, __ (App. Div. 2018
            (slip. op. at 9-10) (alterations in original).]

                                                                           A-1751-16T2
                                       32
      Pursuant to these principles, and having considered the judge's decision

and the record, we are convinced the challenges raised to the equitable

distribution lack merit and do not warrant further discussion. R. 2:11-3(e)(1)(E).

                                       E.

      Defendant challenges the judge's award of an IRA and a small bank

account to plaintiff to satisfy counsel fees. Specifically, she claims the judge

undervalued the IRA by assuming a hypothetical tax obligation for liquidation

of the account and awarding its entirety to plaintiff. Defendant asserts the judge

could not award counsel fees to plaintiff for his attorney's efforts in the

bankruptcy matter.    She also argues the judge should have undertaken an

independent analysis of counsel fees, which another judge pendente lite had

found defendant should pay plaintiff. Defendant claims the judge should have

awarded her counsel fees.

      Rule 5:3-5(c) lists nine factors the court must consider in making an award

of counsel fees in a family action. Essentially,

            in awarding counsel fees, the court must consider
            whether the party requesting the fees is in financial
            need; whether the party against whom the fees are
            sought has the ability to pay; the good or bad faith of
            either party in pursuing or defending the action; the
            nature and extent of the services rendered; and the
            reasonableness of the fees.

                                                                          A-1751-16T2
                                       33
            [Mani v. Mani, 183 N.J. 70, 94-95 (2005) (emphasis
            omitted) (citing Williams v. Willaims, 59 N.J. 229, 233
            (1971)).]

An award "of counsel fees is discretionary, and will not be reversed except upon

a showing of an abuse of discretion."       Barr, 418 N.J. Super. at 46 (citing

Packard-Bamberger & Co., v. Collier, 167 N.J. 427, 444 (2001)).

      We conclude there is ample evidence in the record to support the trial

judge's award of counsel fees to plaintiff, as opposed to defendant. The judge's

opinion explained in detail how defendant acted in bad faith by dissipating

assets, pursuing unreasonable pendente lite applications, and involving the

Division through reports of alleged child abuse or neglect. The judge further

explained how defendant delayed the litigation by discharging multiple

attorneys, including during the trial, and filing for bankruptcy.

      Plaintiff's IRA was valued at $93,834. We find no error in the trial judge's

valuation, which reduced its value by twenty-six percent to account for a ten

percent liquidation penalty and a sixteen percent tax. This calculation was not

hypothetical because, as plaintiff's counsel confirmed during oral argument,

plaintiff would need to liquidate the asset in order to pay his counsel fees, which

totaled more than $140,000, excluding this appeal.



                                                                           A-1751-16T2
                                       34
      Furthermore, we find no error in the award of $5429 in counsel fees to

plaintiff related to the bankruptcy litigation because those fees were incurred to

preserve marital assets, namely, the former marital residence and Sandy-related

insurance proceeds. Additionally, the trial judge's award of $2108, relating to a

pendente lite motion argued before a motion judge in May 2012, was not

erroneous. The motion judge's order had preserved plaintiff's right to seek

counsel fees at a final hearing for the successful defense of a pendente lite

motion filed by defendant. The trial judge's award of $2108 in counsel fees for

this motion was not erroneous because the record demonstrates plaintiff incurred

$5790 in counsel fees during the months of April and May 2012 to defend the

motion.

                                        F.

      Finally, defendant challenges the trial judge's findings on credibility. In

addition to the deference we owe to a trial judge's credibility findings, we add

that defendant's arguments in this regard lack merit because the record simply

does not support the suggestion the judge's credibility findings were erroneous.

      To the extent we have not addressed an argument raised by defendant in

this appeal it is because it is without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).


                                                                           A-1751-16T2
                                       35
      Affirmed in part, reversed and remanded in part for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                      A-1751-16T2
                                      36